            Case 2:19-cr-20052-JAR Document 98 Filed 10/30/20 Page 1 of 2




                    In the United States District Court
                               FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA

                         Plaintiff,

       v.                                         Case No. 19-CR-20052-01-JAR

FENG TAO,

                         Defendant.


     NOTICE OF WITHDRAWAL OF COUNSEL AND ENTRY OF APPEARANCE
                OF SUBSTITUTED COUNSEL FOR PLAINTIFF

        Pursuant to D. Kan. Rule 83.5.5(c), Assistant United States Attorney D. Christopher

Oakley enters his appearance as counsel for plaintiff, and Anthony W. Mattivi withdraws as

counsel for plaintiff.

                                                 Respectfully submitted,

                                                 STEPHEN R. MCALLISTER
                                                 United States Attorney

                                                 s/ D. Christopher Oakley
                                                 D. CHRISTOPHER OAKLEY
                                                 Assistant United States Attorney
                                                 500 State Ave., Suite 360
                                                 Kansas City, KS 66101
                                                 Tele: 913-551-6730
                                                 Fax: 913-551-6541
                                                 Chris.Oakley@usdoj.gov
                                                 Ks S.Ct.No. 19248

                                                 s/Anthony W. Mattivi
                                                 ANTHONY W. MATTIVI
                                                 Assistant United States Attorney
                                                 District of Kansas
                                                 290 Carlson Federal Building
                                                 444 SE Quincy Street
                                                 Topeka, KS 66683
                                                 Telephone: (785) 295-2850
                                                 Anthony.Mattivi@usdoj.gov



                                             1
          Case 2:19-cr-20052-JAR Document 98 Filed 10/30/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 30, 2020, the foregoing was electronically filed with the

clerk of the court by using the CM/ECF system which will send a notice of electronic filing to all

counsel of record in the above-captioned case.


                                                     s/ D. Christopher Oakley
                                                     D. CHRISTOPHER OAKLEY
                                                     Assistant United States Attorney




                                                 2
